DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-15) in the reply filed on 4/6/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piccolotto et al. (US 2017/0180348 A1).
Consider claim 1, Piccolotto teaches an electronic device comprising: a housing (laptop in Fig. 3C) comprising a first plate which faces a first direction ([0058] and Fig. 3C), a second plate which faces away from the first plate ([0058] and Fig. 3C), and a side member which surrounds a space between the first plate and the second plate ([0058] and Fig. 3C); a display viewed through a first portion of the first plate (display of laptop in Fig. 3C); an antenna array disposed in the housing or in part of the housing (computing device 100 may include a server computer (e.g., cloud-based server, Web server, etc.) is further shown as hosting I/O sources 108 having capturing/sensing components 231 and output sources 233. In one embodiment, capturing/sensing components 231 may include sensor array (such as microphones or microphone array (e.g., ultrasound microphones), cameras or camera array (e.g., two-dimensional (2D) cameras, three-dimensional (3D) cameras, infrared (IR) cameras, depth-sensing cameras, etc.), capacitors, radio components, radar components, etc.), scanners, etc., while output components may include display screens/devices, projectors, speakers, etc. [0020]); an image sensor viewed through a second portion, which is close to the display, of the first plate and disposed to face the first direction ([0020] – [0022]); a wireless communication device electrically coupled to the antenna array and configured to form a directional beam using the antenna array ([0020], [0037], [0040], [0042], [0058], and Fig. 3C); a processor disposed in the housing ([0017], [0059] – [0061] and Fig. 5) and operably coupled to the image sensor and the wireless communication device ([0017], [0059] – [0061] and Fig. 5); and a memory operably coupled to the processor ([0017], [0059] – [0061] and Fig. 5), wherein the memory stores instructions ([0017], [0059] – [0061] and Fig. 5), when executed, causing the processor to: obtain and receive at least one image using the image sensor (Capturing/sensing components 231 at computing device 100 and I/O components 257 at computing device 250 may further include one or more of vibration components, tactile components, conductance elements, biometric sensors, chemical detectors, signal detectors, electroencephalography, functional near-infrared spectroscopy, wave detectors, force sensors (e.g., accelerometers), illuminators, eye-tracking or gaze-tracking system, head-tracking system, etc., that may be used for capturing any amount and type of visual data, such as images (e.g., photos, videos, movies, audio/video streams, etc.), and non-visual data, such as audio streams or signals (e.g., sound, noise, vibration, ultrasound, etc.), radio waves (e.g., wireless signals, such as wireless signals having data, metadata, signs, etc.), chemical changes or properties (e.g., humidity, body temperature, etc.), biometric readings (e.g., figure prints, etc.), brainwaves, brain circulation, environmental/weather conditions, maps, etc. It is contemplated that “sensor” and “detector” may be referenced interchangeably throughout this document. It is further contemplated that one or more capturing/sensing components 231 and I/O components 257 may further include one or more of supporting or supplemental devices for capturing and/or sensing of data, such as illuminators (e.g., IR illuminator), light fixtures, generators, sound blockers, etc.  [0037]), recognize an object in the at least one image (For example, in one embodiment, recognition logic 205 may be triggered to use one or more facial recognition algorithms to perform one or more recognition tests to determine whether the picture or video of the user's face at least reveals the face is a human face, such as from a predetermine effective range of, for example, 23 inches. It is contemplated that a great deal of research, encompassing numerous individuals over any number of cultures and nations, etc., may be performed along with or as supported by scientific research to provide accurate recognition features which may be stored at database(s) 225 and accessible to evaluation engine 203 for various tasks, such as comparisons, matches, etc. For example, recognition logic 205 may access database(s) 225 to match one or more facial features (e.g., skin colors, distance between eyes, placement of the nose, fullness of the lips, etc.) of the user as captured by camera 261 with one or more corresponding facial features at database(s) 225. If the match fails, recognition logic 203 may return the verdict of failure and either an error may be issued to the user via user interface 253 or a repeat test may be performed with the same data or slightly altered data or within a range of data. [0028]), transmit a sequence of directional beams in at least one second direction (output components 233 and I/O components 257 may include dynamic tactile touch screens having tactile effectors as an example of presenting visualization of touch, where an embodiment of such may be ultrasonic generators that can send signals in space which, when reaching, for example, human fingers can cause tactile sensation or like feeling on the fingers. Further, for example and in one embodiment, output components 233 and I/O components 257 may include (without limitation) one or more of light sources, display devices and/or screens, audio speakers, tactile components, conductance elements, bone conducting speakers, olfactory or smell visual and/or non/visual presentation devices, haptic or touch visual and/or non-visual presentation devices, animation display devices, biometric display devices, X-ray display devices, high-resolution displays, high-dynamic range displays, multi-view displays, and head-mounted displays (HMDs) for at least one of virtual reality (VR) and augmented reality (AR), etc. [0040]), using the antenna array (computing device 100 may include a server computer (e.g., cloud-based server, Web server, etc.) is further shown as hosting I/O sources 108 having capturing/sensing components 231 and output sources 233. In one embodiment, capturing/sensing components 231 may include sensor array (such as microphones or microphone array (e.g., ultrasound microphones), cameras or camera array (e.g., two-dimensional (2D) cameras, three-dimensional (3D) cameras, infrared (IR) cameras, depth-sensing cameras, etc.), capacitors, radio components, radar components, etc.), scanners, etc., while output components may include display screens/devices, projectors, speakers, etc. [0020]), receive a sequence of reflected waves reflected by the object (a video clip may include a three-dimensional (3D) depth-sensing video clip obtained using a depth-sensing camera (e.g., Intel® RealSense® camera), where the 3D depth-sensing video clip provides a 2D special representation of facial features capable of being verified according to a plurality of 3D human features at a database. A video clip may further include images obtained using infrared (IR) sensing components such that a heat pattern consistent with live humans is matched. A video may further include an ultrasonic reflection of an object returning reflection patterns consistent with a shape of a human face or other body parts. [0026]), using the antenna array (computing device 100 may include a server computer (e.g., cloud-based server, Web server, etc.) is further shown as hosting I/O sources 108 having capturing/sensing components 231 and output sources 233. In one embodiment, capturing/sensing components 231 may include sensor array (such as microphones or microphone array (e.g., ultrasound microphones), cameras or camera array (e.g., two-dimensional (2D) cameras, three-dimensional (3D) cameras, infrared (IR) cameras, depth-sensing cameras, etc.), capacitors, radio components, radar components, etc.), scanners, etc., while output components may include display screens/devices, projectors, speakers, etc. [0020]), and recognize the object, based at least in part on the recognized object and the sequence of the reflected waves (upon performing primary evaluation and assessment of the facial features/expression from the images and/or video stream of the user's face, the recognition-related data as determined by recognition logic 205 may then be forwarded on to testing/anti-spooking logic 207 for additional processing and further testing. For example, in some embodiments, even if the face is determined to be a human face (such as when compared with human face-related data at database(s) 225) by recognition logic 205, whether this human face is merely a photograph or is it in face a living human face may not yet be known. In one embodiment, upon receiving the recognition data, testing/anti-spoofing logic 207 may perform one or more anti-spoofing tests (e.g., passive liveness recognition tests, etc.) to determine whether the human is real and not a video or a picture (of the user) being displayed in front of camera 261 at computing device 250. [0031]).
Consider claim 2, Piccolotto teaches the wireless communication device is configured to transmit or receive frequencies of 3 GHz through 100 GHz ([0063] – [0064]).
Consider claim 3, Piccolotto teaches the instructions further cause the processor to, after recognizing the object, transmit the sequence of the beams (“after recognizing the object” could happen any time later during the lifetime of the electronic device, and it does not prevent the transmission of the sequence of the beams happen before recognizing the object.  Thus, the transmission of the sequence of the beams does not have a causal relationship with “after recognizing the object.”  See also [0031] and [0040]).
Consider claim 4, Piccolotto teaches the object comprises a face of a user ([0028]).
Consider claim 5, Piccolotto teaches the second direction is the same as the first direction (a video clip may include a three-dimensional (3D) depth-sensing video clip obtained using a depth-sensing camera (e.g., Intel® RealSense® camera), where the 3D depth-sensing video clip provides a 2D special representation of facial features capable of being verified according to a plurality of 3D human features at a database. A video clip may further include images obtained using infrared (IR) sensing components such that a heat pattern consistent with live humans is matched. A video may further include an ultrasonic reflection of an object returning reflection patterns consistent with a shape of a human face or other body parts. [0026].  Upon performing primary evaluation and assessment of the facial features/expression from the images and/or video stream of the user's face, the recognition-related data as determined by recognition logic 205 may then be forwarded on to testing/anti-spooking logic 207 for additional processing and further testing. For example, in some embodiments, even if the face is determined to be a human face (such as when compared with human face-related data at database(s) 225) by recognition logic 205, whether this human face is merely a photograph or is it in face a living human face may not yet be known. In one embodiment, upon receiving the recognition data, testing/anti-spoofing logic 207 may perform one or more anti-spoofing tests (e.g., passive liveness recognition tests, etc.) to determine whether the human is real and not a video or a picture (of the user) being displayed in front of camera 261 at computing device 250. [0031].  Output components 233 and I/O components 257 may include dynamic tactile touch screens having tactile effectors as an example of presenting visualization of touch, where an embodiment of such may be ultrasonic generators that can send signals in space which, when reaching, for example, human fingers can cause tactile sensation or like feeling on the fingers. Further, for example and in one embodiment, output components 233 and I/O components 257 may include (without limitation) one or more of light sources, display devices and/or screens, audio speakers, tactile components, conductance elements, bone conducting speakers, olfactory or smell visual and/or non/visual presentation devices, haptic or touch visual and/or non-visual presentation devices, animation display devices, biometric display devices, X-ray display devices, high-resolution displays, high-dynamic range displays, multi-view displays, and head-mounted displays (HMDs) for at least one of virtual reality (VR) and augmented reality (AR), etc. [0040]).
Consider claim 6, Piccolotto teaches the instructions further cause the processor to determine the second direction, based at least in part on the recognized object or a selected portion of the recognized object (a video clip may include a three-dimensional (3D) depth-sensing video clip obtained using a depth-sensing camera (e.g., Intel® RealSense® camera), where the 3D depth-sensing video clip provides a 2D special representation of facial features capable of being verified according to a plurality of 3D human features at a database. A video clip may further include images obtained using infrared (IR) sensing components such that a heat pattern consistent with live humans is matched. A video may further include an ultrasonic reflection of an object returning reflection patterns consistent with a shape of a human face or other body parts. [0026].  Upon performing primary evaluation and assessment of the facial features/expression from the images and/or video stream of the user's face, the recognition-related data as determined by recognition logic 205 may then be forwarded on to testing/anti-spooking logic 207 for additional processing and further testing. For example, in some embodiments, even if the face is determined to be a human face (such as when compared with human face-related data at database(s) 225) by recognition logic 205, whether this human face is merely a photograph or is it in face a living human face may not yet be known. In one embodiment, upon receiving the recognition data, testing/anti-spoofing logic 207 may perform one or more anti-spoofing tests (e.g., passive liveness recognition tests, etc.) to determine whether the human is real and not a video or a picture (of the user) being displayed in front of camera 261 at computing device 250. [0031].  Output components 233 and I/O components 257 may include dynamic tactile touch screens having tactile effectors as an example of presenting visualization of touch, where an embodiment of such may be ultrasonic generators that can send signals in space which, when reaching, for example, human fingers can cause tactile sensation or like feeling on the fingers. Further, for example and in one embodiment, output components 233 and I/O components 257 may include (without limitation) one or more of light sources, display devices and/or screens, audio speakers, tactile components, conductance elements, bone conducting speakers, olfactory or smell visual and/or non/visual presentation devices, haptic or touch visual and/or non-visual presentation devices, animation display devices, biometric display devices, X-ray display devices, high-resolution displays, high-dynamic range displays, multi-view displays, and head-mounted displays (HMDs) for at least one of virtual reality (VR) and augmented reality (AR), etc. [0040]).
Consider claim 7, Piccolotto teaches the memory stores a reference image and a reference profile of an object based on a user ([0024], [0026], [0028], and [0031]), and wherein the instructions cause to perform the recognition by comparing the recognized object and a profile detected by the sequence of the reflected waves with the reference image and the reference profile ([0024], [0026], [0028], [0031], [0090], [0099], [0108], and [0117]).
Consider claim 10, claim 10 recites the method implemented by the electronic device recited in claim 1.  Thus, it is rejected for the same reasons.
Consider claim 11, claim 11 recites the method implemented by the electronic device recited in claim 2.  Thus, it is rejected for the same reasons.
Consider claim 12, claim 12 recites the method implemented by the electronic device recited in claim 4.  Thus, it is rejected for the same reasons.
Consider claim 13, claim 13 recites the method implemented by the electronic device recited in claim 6.  Thus, it is rejected for the same reasons.
Consider claim 14, claim 14 recites the method implemented by the electronic device recited in claim 7.  Thus, it is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piccolotto et al. (US 2017/0180348 A1) in view of Ross et al. (US 8,611,616 B1).
Consider claim 8, Piccolotto teaches all the limitations in claim 1 but does not explicitly teach the instructions further cause the processor to determine a distance between the object and the electronic device, based at least in part on the sequence of the reflected waves.
Ross teaches the instructions further cause the processor to determine a distance between the object and the electronic device, based at least in part on the sequence of the reflected waves (col. 17, line 56 – col. 18, line 8; col. 19, lines 3-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining distance between object and the electronic device because such incorporation would facilitate facial recognition authentication process.  Col. 19, lines 3-54.

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piccolotto et al. (US 2017/0180348 A1) in view of Nechyba et al. (US 2014/0016837 A1).
Consider claim 9, Piccolotto teaches all the limitations in claim 1 but does not explicitly teach the instructions further cause the processor to: perform the recognition while the electronic device is locked, and if the recognition is successful, switch the lock state of the electronic device to an unlock state.
Nechyba teaches the instructions further cause the processor to: perform the recognition while the electronic device is locked, and if the recognition is successful, switch the lock state of the electronic device to an unlock state ([0036] – [0039]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of performing the recognition while the electronic device is locked and unlock the electronic device if the recognition is successful because such incorporation would enhance the security of the electronic device.
Consider claim 15, claim 15 recites the method implemented by the electronic device recited in claim 9.  Thus, it is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486